Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1231
                       Lower Tribunal No. 16-31841
                          ________________

                       Guyberto R. Jean Louis,
                                  Appellant,

                                     vs.

   Maria Obeida Carvajal and Jose A. Rodriguez Renteria,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Khullar P.A., and Divya Khullar (Tamarac), for appellant.

     Michael J. Neimand, for appellees.


Before FERNANDEZ, C.J., and SCALES and MILLER, JJ.

     PER CURIAM.

     Affirmed.